Citation Nr: 9906004	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  91-17 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from January 1963 to January 
1967.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 1989 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the veteran's mental disorder.

This matter was before the Board on two previous occasions.  
First, in August 1995, the Board remanded the issue of 
entitlement to service connection for a psychiatric disorder 
for further development, including complete VA records and a 
VA examination by two psychiatrists.  Second, in November 
1997, the Board remanded this issue for another VA 
psychiatric examination in view of contradictory evidence of 
record and the veteran's failure to report previously.  The 
Board is satisfied that the RO has complied with the previous 
remand directives.


FINDING OF FACT

The veteran has not submitted competent medical evidence to 
demonstrate a causal relationship between his post-service 
psychiatric disability and service or any incident therein.


CONCLUSION OF LAW

The veteran's post-service psychiatric disability was not 
incurred in service.  38 U.S.C.A. § 1110 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Pertinent Law and Regulations

In well grounded cases, service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service in the Armed Forces.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection may also be allowed on a 
presumptive basis for certain disabilities, including 
psychotic disorders, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

As relates to post-traumatic stress disorder (PTSD), a grant 
of service connection requires medical evidence establishing 
a clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor, in fact, 
occurred, and a link, established by medical evidence, of the 
current symptomatology and the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).

A well grounded claim is a meritorious claim, capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The United States Court of Veterans Appeals (Court) has held 
that there are three basic evidentiary requirements to 
establish a well grounded claim for service connection:  (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of an inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), aff'd sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

The Board notes that for the sole purpose of determining 
whether a case is well grounded, the corroborating evidence 
is presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, the nature of the veteran's issue 
determines the quality and quantity of evidence necessary to 
satisfy the statutory burden of establishing a well grounded 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). If the 
particular issue is factual in nature, such as whether a 
particular injury occurred, lay testimony will suffice to 
establish a well grounded claim as long as the other elements 
required to establish a well grounded claim are met.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, if the issue is one that involves medical 
etiology (such as the nexus between current disability and an 
inservice injury or disease), medical diagnosis, or medical 
causation, the veteran must offer competent medical evidence 
sufficient to support a plausible claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claim need not be 
conclusive; however, the allegations must be supported by 
credible and competent evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The test is an objective one that 
explores the likelihood of prevailing on a claim under the 
relevant law and regulations.  Tirpak at 611.

II. Factual Background

There is no evidence in the veteran's service medical records 
of notations, complaints, or findings related to his current 
psychiatric disability.  An investigative report dated in 
July 1964 discloses that the veteran was involved in an 
incident during service in May 1994, in which he shot himself 
accidentally in the hand.  The report reveals that the 
veteran acted in violation of his training and that the 
injury was a result of his own misconduct.  Further, there is 
documentation from the Human Reliability Program that the 
veteran was disqualified as a security guard in May 1964 for 
poor attitude and lack of motivation.  Another record dated 
in August 1964 indicates that the veteran was discharged from 
his position affiliated with the Combat Defense Squadron.  
The clinical psychiatric evaluation at the time of separation 
from service was normal.  

Postservice records reflect that a private medical doctor 
stated that the veteran was chronically psychotic and 
rendered an initial diagnosis of paranoid schizophrenia in 
September 1971.  Subsequently, the record contains VA 
outpatient records for treatment rendered in 1989 to 1990.  
In pertinent part, the records include reports dated in 
November 1989 for depression.  In one particular entry, the 
veteran reported a long history of depression and "hyper" 
behavior.  Further, the veteran described episodes of 
paranoid psychotic behavior.  In another report for treatment 
in November 1989, the doctor noted that the veteran had not 
received treatment in the past for his depression.  However, 
in another 1989 report, the veteran cited a 20-year history 
of paranoia and nervousness.  Also, in a record dated in 
February 1990, the examiner evaluated the veteran for 
possible partial seizure complex, and noted that the veteran 
reported sleep problems and paranoia beginning in 1967.  
Further, the veteran reported problems of sensitivity and 
agitated behavior after discharge.

Of record also is a psychological evaluation dated in 
February 1992, in which the veteran reported a history of 
depression, mania, and paranoia.  On examination, the 
psychologist reported that the data from the veteran's MMPI-2 
profile and Bender-Gestalt tests were consistent with a 
diagnosis of bipolar disorder with paranoid delusions and 
chronic post-traumatic stress disorder (PTSD).  A private 
medical doctor's statement dated in October 1992 disclosed a 
diagnosis of PTSD per the criteria set forth in the 
Diagnostic and Statistical Manual III-R.  In the statement, 
the doctor noted that the veteran could trace his symptoms 
back to an event in service.  

Thereafter, the record includes a VA examination dated in 
April 1997 in which the examiner reported past diagnoses 
including bipolar disorder, depression, and schizophrenia.  
Further, the examiner noted that the veteran denied any PTSD-
related symptoms, such as combat history, nightmares and 
flashbacks.  The veteran did indicate "psychological 
combat" while working in nuclear security.  Subjective 
complaints included poor sleeping and appetite, high energy, 
drinking, and occasional marijuana abuse.  On examination, 
the examiner reported that the veteran showed signs of anger 
and tearfulness.  The examiner reported that the veteran was 
in a state of psychosocial disruption and interpersonal chaos 
evidenced by multiple recent incarcerations and several 
driving under the influence offenses.  The diagnosis at Axis 
I was alcohol dependence, rule out substance-induced mood 
disorder and bipolar disorder; at Axis II deferred; 
narcissistic and histrionic traits; at Axis IV severe; and at 
Axis V, a Global Assessment of Functioning (GAF) score of 60 
percent was noted.  

In the report from VA examination conducted in February 1998, 
the examiner recited the veteran's history with respect to 
the accident in service.  The veteran reported that his PTSD 
is related to the time when he was guarding nuclear planes in 
1964 with the Strategic Air Command.  Subjective complaints 
at examination included nightmares, disorientation, and 
feelings of no control.  Upon examination, the examiner 
stated that there was a "big possibility" that the veteran 
developed PTSD symptoms while in service due to the stress of 
guarding nuclear planes.  The examiner also stated that the 
veteran already had a bipolar disorder at that time.  At Axis 
I, the diagnosis was severe and chronic bipolar disorder; 
moderate and chronic PTSD; and alcohol abuse in remission.  
At Axis IV, the diagnosis was severe psychosocial and 
environmental problems.  At Axis V, the examiner reported a 
GAF score of 45 with serious symptoms of depression, 
paranoia, intrusive thoughts, and serious difficulties with 
social and occupational functioning.  

In a statement signed in April 1998, two physicians reviewed 
the previous February 1998 examination and rendered an 
opinion that the previous diagnosis of bipolar disorder is 
well supported, and that substance abuse is secondary to this 
disorder.  The physicians did not find symptoms referable to 
a diagnosis of PTSD.

This veteran had several personal hearings.  In the hearing 
conducted in May 1990, the veteran testified that the 
inservice accident in which he injured his hand also produced 
emotional problems, for which he was hospitalized for a short 
period.  The veteran also stated that a psychiatrist 
evaluated him at that time.  He also reported that he was 
paranoid and knew that if he sought treatment, he would have 
been "kicked out" of service.  After the accident, he was 
released from security clearance and placed in a position to 
work in supplies.  The veteran testified that he could handle 
that job because it was very rudimentary.  He also stated 
that his emotional problems have continued ever since service 
in varying degrees of intensity.  

During the February 1992 hearing, the veteran basically 
reiterated his contentions stated earlier.  The veteran did 
state that there is no medical record related to a diagnosis 
and treatment of a mental disorder during service because the 
evidence was removed under Air Force regulations pertaining 
to security clearance.  The veteran stated that he was 
hospitalized for observation during service, but did not 
receive treatment.  He further stated that he was in the 
service for two-and-a half years after the incident in which 
he accidentally shot himself.  He also reported that he 
should have been treated in service, and that after service, 
he first attempted to get treatment in the early 70s but that 
the record is not reflective of his attempts.  The veteran 
also stated during this hearing that he was more afraid of 
being "booted out" of service than of dying itself, and 
that is why he did not seek treatment for his paranoia and 
other emotional problems.

A transcript from a November 1992 hearing revealed the same 
allegations as stated above.  The veteran reiterated that the 
Air Force removed from his service medical records any 
information related to his inservice incident that ultimately 
affected his security clearance, and that is the reason his 
service medical records do not reflect a history of emotional 
problems.  During the veteran's July 1994 hearing, the 
veteran testified that when he was removed from security, his 
commanding officer told him that the base medical officer had 
requested his removal, but that the commanding officer did 
not think that the veteran posed such a threat.  The veteran 
further stated that to the best of his recollection, he was 
considered paranoid and that the service did not want him to 
handle nuclear weapons.  


III.	Analysis

The issue for resolution in this case is whether the veteran 
is entitled to service connection for his psychiatric 
disorder.  Initially, the Board notes that the veteran in 
this case has established a well grounded claim.  
Specifically, as noted above, he has submitted competent 
medical evidence of current psychiatric disability, credible 
evidence of an inservice injury, and some medical evidence of 
a possible causal relationship between the inservice injury 
and the veteran's mental disorder.  See Caluza v. Brown, 7 
Vet. App. 498.  The Board finds that facts relevant to the 
issue on appeal have been properly developed and VA's 
statutory obligation to assist the veteran in the development 
of the claim has been satisfied.  38 U.S.C.A. § 5107(a).

Following a comprehensive analysis of the record, the Board 
is of the opinion that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for his psychiatric disorder.  Significantly, the 
veteran has failed to provide competent evidence of a medical 
link between any post-service psychiatric disability and his 
claimed stressor during service.  38 C.F.R. § 3.304(f).  The 
Board acknowledges that the record does contain clear 
documentation of an inservice incident that resulted in 
injury to the veteran's hand, and that the veteran claims 
that such injury caused his emotional problems.  Thus, the 
veteran has established an inservice stressor.  Further, 
there is no question that the veteran has demonstrated 
current psychiatric disability.  However, current disability 
and an inservice occurrence alone are insufficient for the 
purposes of service connection.  Id.  The veteran must also 
offer evidence of a medical nexus between the veteran's 
present disability and the inservice stressor.  Id.  The 
determinative issue in this veteran's case involves a 
question of medical causation, and as such, the veteran must 
put forth competent medical evidence to substantiate such 
nexus.  See Grottveit at 93. 

In this light, the Board notes that although the veteran is 
competent to testify as to his inservice experiences and 
symptoms, only those individuals who possess specialized 
medical training and knowledge are competent to render an 
opinion as to medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492.  The evidence in this case does 
not reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  Thus, although 
this veteran, as a lay person, is capable of recounting facts 
and circumstances related to the occurrence of inservice 
events; such as, for example, that he was discharged from the 
combat defense squadron soon after his accident, he is not 
competent to render a medical opinion that the inservice 
events relate to his current psychoses.  See Grottveit at 93.  
The Board does not doubt the veteran's assertions; in fact, 
it presumes them to be true.  King v. Brown, 5 Vet. App. 19, 
21.  However, absent competent evidence to substantiate his 
contentions, the veteran's words alone are insufficient for 
entitlement to service connection.  See Grottveit at 93.

Nonetheless, the Board recognizes that there is evidence of 
record in favor of the veteran's claim.  Specifically, over 
the course of several years, both VA and private psychiatric 
examiners have addressed the possibility of PTSD 
symptomatology, and, in fact, the veteran has been diagnosed 
with such, in addition to bipolar and varying other 
psychiatric disorders.  For example, in a private medical 
statement dated in February 1992, the psychologist noted that 
the veteran presented symptomatology consistent with bipolar 
disorder and chronic PTSD.  Further, in later evaluations, 
such as one conducted in October 1992, the doctor reported a 
diagnosis of PTSD and stated that the veteran could trace his 
symptoms back to incidents in service.  Most recently, in a 
February 1998 VA examination, the examiner rendered a 
diagnosis of severe and chronic bipolar disorder and moderate 
and chronic PTSD.  Further, the examiner stated that as 
relates to the veteran's PTSD, "there is a big possibility" 
that at the time of the veteran's accidental shooting in 
service, and his security work guarding the planes, his 
symptoms of PTSD began to develop.  The examiner also stated 
that it was "most likely" that the veteran had already 
developed a bipolar disorder at that time.  Thus, in this 
respect, the veteran has demonstrated post-service 
psychiatric disability, including PTSD, and has submitted 
statements alluding to a connection with the veteran's 
service.

However, evidence against the veteran's claim is also of 
record.  Initially, the Board recognizes that the 
characterization of the extent of the veteran's psychiatric 
disabilities has not been consistent.  Furthermore, during 
the October 1992 evaluation as noted above, other than 
commenting that the veteran's reported inservice experiences 
are consistent with latent PTSD development, the doctor did 
not render an opinion as to a causal relationship between the 
veteran's service and his current psychiatric disability.  
Secondly, the 1998 examination results are speculative in 
nature, in that the examiner stated a "big possibility" of 
a relationship between the veteran's current psychiatric 
disability and service.  Further, the examiner then noted 
that "most likely," the veteran already had a bipolar 
disorder at that time.  However, the examiner offered nothing 
further to substantiate those possibilities and did not 
render an opinion as to a possible relationship between the 
veteran's bipolar disorder and service.  Subsequently, in May 
1998, two VA examiners reviewed the results of the February 
1998 VA examination and appeared to reach a different 
conclusion than the one rendered earlier, based on 
essentially the same reported history.  The reviewing 
physicians decidedly reported that there was no evidence of 
PTSD for this veteran.  The Board emphasizes that one of the 
reviewing physicians was the same one who examined the 
veteran in 1998.

Thus, in light of the above, although the Board accepts that 
the veteran clearly has been diagnosed with PTSD, it is not 
required just to accept any diagnosis, but must assess the 
probative value of the evidence.  Godfrey v. Brown, 7 
Vet.App. 398, 407 (1995); Hayes v. Brown, 5 Vet.App. 66, 69 
(1993).  The Board notes that to prevail, the evidence for 
and against the claim need only be in relative equipoise.  
See Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990).  In this 
regard, the Board does not find the results from the earlier 
1998 examination sufficient to outweigh the significance of 
the physicians' review of those examination results.  Viewing 
the evidence objectively, therefore, the Board concludes that 
this veteran's claim of service connection for a psychiatric 
disability, to include PTSD, should be denied. Overall, the 
medical evidence submitted does not tend to link the 
veteran's post-service psychiatric disorder, first shown four 
years after service in 1971, to the claimed inservice 
stressor or to any other incident therein.  Decidedly, the 
preponderance of the evidence is against the claim.

Therefore, in the absence of competent evidence in the form 
of diagnoses or medical opinions that link the veteran's 
post-service psychiatric disorder to service or any incident 
therein, the veteran's claim for service connection for a 
psychiatric disability necessarily fails.  38 C.F.R. 
§ 3.304(f).


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

